Citation Nr: 1103412	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  04-38 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent prior to July 24, 2006 and a disability rating in excess 
of 20 percent beginning July 24, 2006 for a low back condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Togus, Maine 
Department of Veterans' Affairs (VA) Regional Office (RO), which 
granted service connection for degenerative joint disease of the 
thoracic spine and assigned an initial disability rating of 10 
percent, effective, November 1, 2003.  This claim has since been 
transferred to the New York, New York VA RO.  

In an August 2006 supplemental statement of the case (SSOC) the 
Veteran was assigned a 20 percent disability rating for his low 
back condition, effective July 24, 2006.  

In May 2007, the Board denied the Veteran's claims for an initial 
disability rating in excess of 10 percent prior to July 24, 2006 
and a disability rating in excess of 20 percent beginning July 
24, 2006 for a low back condition and an initial compensable 
disability rating for bilateral hearing loss.  The Veteran 
appealed the Board's May 2007 decision to the United States Court 
of Appeals for Veterans Claims (Court) which, in a February 2010 
memorandum decision, vacated in part the Board's May 2007 
decision with respect to the claim for an initial disability 
rating in excess of 10 percent prior to July 24, 2006 and a 
disability rating in excess of 20 percent beginning July 24, 2006 
for a low back condition, and remanded the case for further 
development, if necessary, and readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for an 
initial disability rating in excess of 10 percent prior to July 
24, 2006 and a disability rating in excess of 20 percent 
beginning July 24, 2006 for a low back condition.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

In a September 2007 Motion for Reconsideration of the Board's May 
2007 decision, the Veteran's representative reported that his 
back condition presented an exceptional and unusual hardship, had 
caused him problems with his daily activities and interfered with 
his employment.  The representative also argued that the Veteran 
reported that his back had become severely weakened because he 
was unable to use his body as a normal man of his age.  

As the Veteran was last provided a VA examination in July 2006, 
approximately four and a half years ago and the statements by the 
Veteran and his representative indicate that his low back 
condition has worsened since that time, the Board finds that a 
current VA examination is necessary to adequately evaluate the 
claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 
38 C.F.R. § 3.327 (a reexamination will be requested whenever 
there is a need to verify the current severity of a disability).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination by an 
appropriate specialist, to determine the 
current nature and severity of his service 
connection low back condition.  The claims 
folder and a copy of this remand are to be 
made available to and reviewed by the 
examiner in connection with the examination.  
The examination report is to contain a 
notation that the examiner reviewed the 
claims file.  

The examination of the thoracolumbar spine 
should include all necessary testing, 
including range of motion studies, should set 
forth all objective findings of the Veteran's 
thoracolumbar spine, particularly the severity 
of the symptoms associated with his service-
connected low back condition, and should 
include a neurologic evaluation for the 
purpose of determining whether the Veteran 
shows any objective neurologic abnormalities 
associated with his service-connected low back 
condition.

Based on objective demonstration of repetitive 
motion of the thoracolumbar spine in all 
planes, the examiner should determined whether 
there is pain, weakened movement, excess 
fatigability or incoordination and, if 
feasible, these determinations should be 
quantified in terms of the degree of any 
additional range of motion loss due to such 
factors.  Based on objective demonstration of 
the repetitive motion of the thoracolumbar 
spine in all planes, the examiner should 
provide an opinion as to whether pain 
additionally limits functional ability of the 
lumbar spine during flare-ups or when the 
lumbar spine is used repeatedly over a period 
of time, and, if feasible, this determination 
should also be quantified in terms of the 
degree of any additional range of motion loss 
due to pain on use during flare-ups.  If not 
feasible, the examiner should so state and 
provide the rationale for stating so.  In 
making this assessment, the examiner is asked 
to comment on the degree of severity of the 
Veteran's low back condition and its effects 
on his employment and activities of daily 
living; and, in so doing, to consider the 
Veteran's lay observations of increased pain 
in the low back on non-movement which is 
alleviated by movement.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and her representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


